Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-26, 45, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 20170372990 A1) in view of Farooq (US 20030003624 A1) and Dairo (US 20050077080 A1).
Regarding claim 21, Tani discloses a package for an integrated circuit (Fig. 5), comprising: an integrated circuit chip module substrate (1) attached to a printed circuit board (PCB) (2), wherein one or more first regions of a bottom surface of the module (First Region, see annotated Fig. 5 below) comprise electrical contacts (4) to the printed circuit board in a central contacts area (area of First Region having electrical contacts centrally located), wherein one or more second regions of the bottom surface of the module and outside the central contacts area (Second Region) lack such contacts; and one or more mechanical structures (5) assembled into the one or more second regions, wherein these one or more mechanical structures allow lateral motion of the module relative to the printed circuit board (55, [0052] “moves”) and comprise a ring ([0051] “annular shape”), wherein the one or more second regions form a gap around a periphery of the integrated circuit chip module at least from edges of the central contacts area to corresponding edges of the integrated circuit chip module substrate and between the bottom surface of the module and a top surface of the printed circuit board, and wherein the ring fills the gap from the edges of the central contacts region towards the corresponding edges of the integrated circuit chip module substrate.
Illustrated below is a marked and annotated figure of Fig. 5 of Tani.

    PNG
    media_image1.png
    430
    485
    media_image1.png
    Greyscale

Tani fails to illustrate the ring whose thickness lies between pre-assembly and post-assembly thicknesses of the electrical contacts.  However, Tani does illustrate the ring may vary in thickness relative to the electrical contacts (Figs. 5 and 8).
Farooq discloses a ring in the same field of endeavor (Fig. 4) where the ring (20) thickness relative to the electrical contacts (32, 40) is varied (less than, equal, greater than [0057]).  Combining the known ring of Tani with the known relative thickness of the ring of Farooq would arrive at the claimed ring thickness relative to the electrical contacts.  Farooq provides a clear teaching to motivate one to size the ring whose thickness lies between pre-assembly and post-assembly thicknesses of the electrical contacts in that it would prevent gaps between electrical connections ([0060]).
Illustrated below is a marked and annotated figure of Fig. 4 of Farooq.

    PNG
    media_image2.png
    144
    375
    media_image2.png
    Greyscale

Tani in view of Farooq fails to expressly teach the ring (i.e. one or more mechanical structures) are sized and placed at least by filling the gap from the edges of the central contacts region to the corresponding edges of the integrated circuit chip module substrate.  More specifically, Tani (Fig. 5) illustrates edges of the integrated circuit module substrate overhanging the ring.  However, Tani does illustrate the ring may vary in size and position relative to the edges of the integrated circuit chip module substrate (Figs. 5 and 8).
Dairo discloses a mechanical structure in the same field of endeavor (Fig. 3), wherein these one or more mechanical structures (200) are sized (w) and placed at least by filling the gap from the edges of the central contacts region (First Region, see annotated Fig. 3 below) to the corresponding edges of the integrated circuit chip module substrate (outside edge of 120a).  Combining the known ring of Tani in view of Farooq with the known relative size of the mechanical structure of Dairo would arrive at the claimed ring size relative to the edges of the central contacts region and to the corresponding edges of the integrated circuit chip module substrate.  Dairo provides a clear teaching to motivate one to size mechanical structures (the ring) as claimed in that it would provide sufficient support to the package ([0042]).  Doing so would result in a package with reduced manufacturing failures caused by warpage, thus reduced manufacturing cost ([0025]).  Therefore, it would have been obvious to have the claimed size of the ring because it would result in reduced manufacturing failures.
Illustrated below is a marked and annotated figure of Fig. 3 of Dairo.

    PNG
    media_image3.png
    549
    467
    media_image3.png
    Greyscale

Regarding “wherein the ring fills the gap from the edges of the central contacts region to the corresponding edges of the integrated circuit chip module substrate” it would have been an obvious matter of design choice to adjust the shape of the ring to be either smaller than the second region or as large as the second region as taught by Tani (see, e.g., Figs. 5 and 8) and as taught by Dairo who teaches mechanical structures are sized to provide sufficient support ([0025]). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed mechanical structure was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 22, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), in which the electrical contacts in at least one of the one or more first regions are nonseparable (solder bumps [0050]), and in which the nonseparable electrical contacts are ball grid array (BGA) solder ball contacts (solder bumps [0050]).
Regarding claim 25, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), in which mechanical structure thickness of the one or more mechanical structures is between pre- reflow and post-reflow BGA solder ball heights.
Regarding claim 26, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), wherein at least one of the one or more mechanical structures assembled in the one or more second regions is not affixed to either the module substrate or the PCB (not fixed to the circuit board [0052]).
Regarding claim 45, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), in which there are four sides containing the gap (left, right, into the page, out of the page, similarly illustrated in Fig. 2 as left, right, up, down) and corresponding edges of the central contacts area and the integrated circuit chip module substrate, and in which the ring fills the gap along the entire periphery of the integrated circuit chip module for at least three of the four sides and along part of the periphery of the fourth side.
Regarding claim 48, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), in which the ring fills the gap along all four sides of the entire periphery of the integrated circuit chip module.
Claims 32, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Farooq and Dairo as applied to claim 21 above, and further in view of Chen (US 20160086900 A1).
Regarding claim 32, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), in which at least one of the one or more mechanical structures, including the ring, is made of a conductive material (solder, copper [0038]).
Tani in view of Farooq and Dairo fails to explicitly teach at least one of the one or more mechanical structures, including the ring, is made of aluminum.  However, Tani in view of Farooq and Dairo teaches the material of the mechanical structures is a conductive material (solder, copper [0038]).  Chen discloses a mechanical structure in the same field of endeavor (Fig. 11), in which at least one of the one or more mechanical structures (110), including the ring, is made of aluminum ([0026] “conductive material”, [0035] “aluminum”). Since Tani, Farooq, Dairo, and Chen are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for the composition of at least one of the one or more mechanical structures. These predictable solutions may comprise aluminum (Al), copper (Cu), tin (Sn), nickel (Ni), gold (Au), silver (Ag), other electrically conductive materials, or multiple layers or combinations thereof, as these may be chosen from a finite number of identified, predictable solutions ([0035]). Absent unexpected results, it would have been obvious to try using aluminum for the at least one of the one or more mechanical structures of Tani. Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 34, the combined invention of Tani, Farooq, Dairo, and Chen discloses a package (Chen, Fig. 11), in which a bottom surface of the at least one of the one or more mechanical structures (110) is nickel plated (132’; [0043] “first portions…may comprise…Ni”).
Regarding claim 35, the combined invention of Tani, Farooq, Dairo, and Chen discloses a package as applied to claim 34 (Tani, Fig. 5), in which the at least one mechanical structure assembled into the one or more second regions is attached via the nickel-plated bottom surface.
The combined invention of Tani, Farooq, Dairo, and Chen fails to illustrate (Tani, Fig. 5) at least one of the one or more mechanical structures is attached to the printed circuit board.  However, Tani does teach the at least one mechanical structure is attached to one of the module substrate or the PCB (not fixed to the circuit board [0052]).  Farooq discloses mechanical structures may be attached to various package elements including the printed circuit board or the integrated circuit chip module substrate ([0056]).  Since Tani and Farooq are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for attaching the at least one mechanical structure.  These predictable solutions include attaching the at least one mechanical structure to the integrated circuit chip module substrate or to the printed circuit board, as these may be chosen from a finite number of identified, predictable solutions ([0056]).  Absent unexpected results, it would have been obvious to try attaching the at least one mechanical structure assembled into the one or more second regions to the printed circuit board of Tani. Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tani, Farooq, Dairo, and Chen as applied to claim 33 above, and further in view of Yeh (US 4847146 A).
Regarding claim 33, the combined invention of Tani, Farooq, Dairo, and Chen as applied to claim 32 discloses a package (Tani, Fig. 5), in which the one or more mechanical structure allows lateral motion of the module relative to the printed circuit board (55, [0052] “moves”).
The combined invention of Tani, Farooq, Dairo, and Chen fails to teach the aluminum is coated with polytetrafluoroethylene. However, Tani does teach the one or more mechanical structure allows lateral motion of the module relative to the printed circuit board (55, [0052] “moves”). Yeh teaches a package of similar content (Fig. 2; Column 1, Lines 61-65, “printed circuit board…chip carrier”) to Tani’s package, in which a polytetrafluoroethylene coating (Column 3, Line 44; “polytetrafluoroethylene (PTFE)”) is between two contacting structures.  Yeh provides design incentives which would have prompted adaptation of the package of Tani, Farooq, Dairo, and Chen in that it prevents adhesion, thereby providing an integrated circuit chip module substrate that is free to expand and contract with respect to the printed circuit board (Column 3, Lines 44-52). Yeh teaches the differences between the claimed invention and the prior art are encompassed in a principal known in the art (Abstract, “reduce the stress on solder joints”) of similar content to Tani’s principal known in the art ([0007] “preventing cracks from forming by solder”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Yeh’s design incentives, to implement the polytetrafluoroethylene coating of Yeh on the aluminum of the combined invention of Tani, Farooq, Dairo, and Chen in a predictable manner to result in the claimed invention of a package in which the aluminum is coated with polytetrafluoroethylene because it would allow the integrated circuit chip module substrate to freely expand and contract with respect to the printed circuit board.
Allowable Subject Matter
Claims 31, 40, 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 31, 40, 46-47 is the inclusion of the limitation the ring is one contiguous piece for three of the multiple sides and has an opening along a fourth of the multiple sides, and an underfill material at least partly fills the one or more openings (claim 31); the ring has multiple parts filling the gap in three of the multiple sides and at least two of the parts form one or more openings along a fourth of the multiple sides, in which the parts not forming the one or more openings are slightly separated or abut each other, and in which an underfill material at least partly fills the one or more openings (claim 40); the ring is one contiguous piece and has an opening along the fourth side, and an underfill material at least partly fills the one or more openings (claim 46); the ring has multiple parts and at least two of the parts form one or more openings along the fourth side, in which the parts not forming the one or more openings are slightly separated or abut each other, and in which an underfill material at least partly fills the one or more openings (claim 47).  Prior art of record teaches a ring with multiple sides and an opening, however, the ring configurations as claimed were not found to be obvious variations thereof.
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to amended claim 21 (page 11) that the combination of Tani, Farooq, and Dairo does not teach, suggest, or render obvious the feature wherein the ring fills the gap from the edges of the central contacts region to the corresponding edges of the integrated circuit chip module substrate.  In particular, Applicant notes the supports of Dairo do not fill the gap from the solder balls to the edge of the substrate.
Examiner’s reply:
With respect to the combination of Tani, Farooq, and Dairo, the examiner disagrees.  Tani clearly teaches a ring filling a gap between edges of a central contacts region and edges of an integrated circuit chip module substrate.  Farooq is relied upon to teach thickness of the ring.  Dairo is relied upon to teach varying the size and position of the ring relative to the aforementioned edges.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., from the solder balls) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817   

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817